10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:20-cv-01499-KJD-DJA Document 1 Filed 08/12/20 Page 1 of 4

RILEY A. CLAYTON
Nevada Bar No. 005260
rclayton@lawhjc.com
STEPHEN STEELE
Nevada Bar No. 13965
ssteele@lawhjc.com

HALL JAFFE & CLAYTON, LLP
7425 PEAK DRIVE

LAS VEGAS, NEVADA 89128

(702) 316-4111

FAX (702)316-4114

Attomeys for Defendant, Rio Properties, LLC,
d/b/a Rio Las Vegas Hotel & Casino

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
KEVIN WESLEY SPARKS, an individual, CASE NO.:
Plaintiff, DEFENDANT RIO PROPERTIES,

LLC, dba RIO LAS VEGAS HOTEL
& CASINO,’S NOTICE OF
VS. , REMOVAL

RIO PROPERTIES, LLC, d/b/a RIO LAS VEGAS
HOTEL & CASINO, a Domestic Limited-Liability
Company; DOES 1-10, and ROE CORPORATIONS
1-10, inclusive,

Defendants.
TO: THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT FOR

 

 

THE DISTRICT OF NEVADA

Defendant, Rio Properties, LLC, dba Rio Las Vegas Hotel& Casino (the “Rio”), by and
through its attorneys of record, Hall Jaffe & Clayton, LLP, hereby removes this action to the
United States District Court for the District of Nevada. The basis of removal is as follows:

1, Pursuant to the provisions of 28 U.S.C. § 1331, this Court has original jurisdiction
over the subject matter of this action based upon the fact that this matter involves a federal
question. In general, this lawsuit involves a claim where a guest was purportedly denied access

to a room that was designed and constructed consistent with the provisions of the Americans with

PAGE 1 OF 4

 

 
10

11

12

13

14

i)

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:20-cv-01499-KJD-DJA Document 1 Filed 08/12/20 Page 2 of 4

Disabilities Act (“ADA”), and was injured while occupying a non-ADA room, even though
Plaintiff allegedly reserved an ADA compliant room.

2. More specifically, in Plaintiff's Amended Complaint he alleges that at the time of
the underlying incident he “was and is a handicapped person, a quadriplegic, within the meaning
of CRS 42-3-204.” Plaintiff also alleges that the Rio is a place of “public accommodation because
it is a private entity that owns, leases to, and operates places of public accommodations, as defined
by 42 U.S.C. 12181(6), (7) and 28 C.F.R. 36.104.” He also alleges that he reserved a
“handicapped accessible room,” but because the Rio allegedly “overbooked” and gave his
reserved room to another guest, the Rio provided him with a “non-accessible room as an
alternative.” Plaintiff then allegedly injured himself because Rio did not provide “an accessible
room to an obviously handicapped individual.” Plaintiff further alleges, among other things, that
the Rio violated various provisions within the ADA, and its governing regulations, including 2010
ADA Standards; 2004 ADAAG 36 C.F.R. 1191, Chapter 3, Secs. 304, 305, 306, 307, and 36 CFR
1191, Chapter 8, Sec. 806, 806.2.1; 806.2.4; and 806.2.6. Thus, because this case involves the
interpretation, construction, and application of various federal laws, statutes, and code provisions,
federal question jurisdiction exists with this Court and removal on that basis is proper.

3. The Notice of Removal is timely. Service of Plaintiffs First Amended Complaint
upon the Rio was personally performed on the Rio’s registered agent for service of process, CSC,
on July 16, 2020.

4, Copies of Plaintiff’s First Amended Complaint, Amended Summons, and Proof of
Service, are attached hereto as “Exhibit A — Service Documents.” These are the only documents
served upon the Rio.

5. Defendant has concurrently filed a copy of this Notice of Removal with the Clark
County District Court Clerk and has served a copy upon Plaintiff.

6. There are no other defendants besides the Rio in this action; thus, there are no

others who could join in the removal.

///

PAGE 2 OF 4

 

 
10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:20-cv-01499-KJD-DJA Document 1 Filed 08/12/20 Page 3 of 4

Based on the foregoing, the Rio hereby removes the above action now pending in District

Court, Clark County, Nevada, Case No. A-20-817105-C, to this Court.

teu
DATED this day of August, 2020.
HALL JAFFE & CLAYTON, LLP

hte Abby

RILEY A. CLAYTON

Nevada Bar No. 00526

STEPHEN STEELE

Nevada Bar No. 13965

7425 Peak Drive

Las Vegas, Nevada 89128

Attorneys for Defendant, Rio Properties, LLC,
d/b/a Rio Las Vegas Hotel & Casino

PAGE 3 OF 4

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:20-cv-01499-KJD-DJA Document 1 Filed 08/12/20 Page 4 of 4

CERTIFICATION OF SERVICE
Pursuant to Rule 5 of the Federal Rules of Civil Procedure, I hereby certify that I am an
employee of HALL JAFFE & CLAYTON, LLP and on the \{_ day of duly 2020, I served the
foregoing DEFENDANT RIO PROPERTIES, LLC, dba RIO LAS VEGAS HOTEL &
CASINO,’S NOTICE OF REMOVAL on the following parties by U.S. Mail, and by electronic

transmission through the Court's e-filing and service program, addressed to the following:

ROBERT W. COTTLE, ESQ.
THE COTTLE FIRM
8635 S. Eastern Avenue
Las Vegas, NV 89123
Attorneys for Plaintiff

5
\

sy Ry Re N tL A tA 2(Py ay ca

An Employee of |
HALL JAFFE & CLAYTON, LLP

PAGE 4 OF 4

 

 
